                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         ILLEKTRON LLC,
                                   4                                                       Case No. 19-cv-03648-YGR
                                                       Plaintiff,
                                   5
                                                  v.                                       CASE MANAGEMENT AND
                                   6                                                       PRETRIAL ORDER
                                         ELECTRONIC ARTS INC.,
                                   7
                                                       Defendant.
                                   8

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                    PRETRIAL SCHEDULE
                                  12    CASE MANAGEMENT CONFERENCE:                           Monday, February 24, 2020 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13    REFERRED TO ADR FOR ENE TO BE COMPLETED
                                                                                              December 20, 2019
                                        BY:
                                  14
                                        LAST DAY TO JOIN PARTIES OR AMEND                     9/30/2019 ; after that date only with court
                                  15
                                        PLEADINGS:                                            approval or good cause re Motions under
                                  16                                                          FRCP Rule 16(b)(4)

                                  17    NON-EXPERT DISCOVERY CUTOFF:                          March 27, 2020

                                  18    DISCLOSURE OF EXPERT REPORTS:
                                        ALL EXPERTS, RETAINED AND NON-RETAINED                Opening: April 24, 2020
                                  19
                                        MUST PROVIDE WRITTEN REPORTS COMPLIANT                Rebuttal: May 8, 2020
                                  20    WITH FRCP 26(A)(2)(B):

                                  21    EXPERT DISCOVERY CUTOFF:                              May 29, 2020
                                  22    DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To             Dispositive motions filed 3/10/2020;
                                  23    BE HEARD ON 35 DAY NOTICE:                            Dauberts filed 6/16/2020

                                  24    COMPLIANCE HEARING (SEE PAGE 2)                       Friday, August 7, 2020 at 9:01 a.m.

                                  25    JOINT PRETRIAL CONFERENCE STATEMENT:                  August 14, 2020

                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                   1    PRETRIAL CONFERENCE:                                   Friday, August 28, 2020 at 9:00 a.m.

                                   2    TRIAL DATE AND LENGTH:                                 Monday, September 14, 2020 at 8:30 a.m.
                                                                                               for 3 day Bench Trial
                                   3
                                       Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall meet
                                   4
                                       and confer in advance of the Pretrial Conference. The compliance hearing on Friday, August 7,
                                   5
                                       2020 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial Setting
                                   6
                                       Instructions and are in compliance therewith. The compliance hearing shall be held in the Federal
                                   7
                                       Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5) business days prior
                                   8
                                       to the date of the compliance hearing, the parties shall file a one-page JOINT STATEMENT
                                   9
                                       confirming they have complied with this requirement or explaining their failure to comply. If
                                  10
                                       compliance is complete, the parties need not appear and the compliance hearing will be taken off
                                  11
                                       calendar. Telephonic appearances will be allowed if the parties have submitted a joint statement
                                  12
Northern District of California




                                       in a timely fashion. Failure to do so may result in sanctions.
 United States District Court




                                  13
                                              The parties must comply with both the Court’s Standing Order in Civil Cases and Standing
                                  14
                                       Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All
                                  15
                                       Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.
                                  16
                                              IT IS SO ORDERED.
                                  17
                                       Dated: September 24, 2019
                                  18
                                                                                        ______________________________________
                                  19                                                    YVONNE GONZALEZ ROGERS
                                                                                        United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
